Title: To John Adams from Arthur Campbell, 21 December 1799
From: Campbell, Arthur
To: Adams, John



Sire
Washington V. Decr. 21st. 1799

Nothing can be more consolatory to the sober and reflecting past of the American People, than the peculiar marks of divine favour, that has blest your administration of the government of the United States.
The present calamitous War in Europe was begun in the time of the administration of your renowned predecessor: He had the wisdom, amidst many alurements of false glory, to embrace an impartial Neutrality: But it was reserved for you, when American Affairs had arrived at a perilous crisis, to decide wisely and firmly, that war with all its attendant evils, was preferable to a state of national degradation and lasting dishonour. This manly independent tone, of our Chief Magistrate, will be of great value as an example, to the present and future Citizens of the Republic. They heroic and orderly will be confirmed in their principles; The timid and wavering, will assume courage, and be ready to follow the banners of the Constitution and the Laws.—And the malignant, or short-sighted opposers of our Union, must stand abash’d.—
I will not say that these important events have been brought about, by Mans wisdom or by the power of his might.—I believe in an over-ruling Divine-Providence, superintending not only the civil Affairs of Men, but controuling the natural and moral World.
He whom the Almighty has chosen to be an Instrument, in his hands, to do much good, may well be hail’d. “O thou highly favoured of the Lord, who hast received skill and understanding, fear not, peace be unto Thee, be strong, yea be strong, for He will give his Angels charge over Thee, to keep Thee, in all thy ways.”
Accept, Sire, the homage of my sincere Respect
Arthur Campbell